Appeal by each defendant from a judgment of the County Court, Kings County, rendered November 9, 1961 after a jury trial, convicting him of assault in the third degree against two police officers, and riot (Penal Law, § 2090) and *660imposing sentence on defendant Kenyatta of an indefinite term in the New York City Penitentiary, and on defendants Holmes and McAllister of one year in the penitentiary; and suspending sentence as to all defendants on the riot count. Judgment reversed on the law and the facts, and a new trial ordered. During the course of an open-air meeting in the city streets conducted under the auspices of the United Sons and Daughters of Africa, a disturbance and disorder arose when one of the bystanders interrupted the speaker by certain questions and remarks. The city police officers who arrived upon the scene attempted to quell the disorder and to arrest the defendants. The defendants resisted the arrest. In the ensuing fracas the police officers arc alleged to have been assaulted by the defendants. In our opinion, the interests of justice require a new trial because of prejudicial errors which occurred during the trial. The issues were obscured by improper questions and evidence as to the defendants’ membership in the Sons and Daughters of Africa, as to the character and principles of that organization, as to whether it was an “ organization placed on the subversive list of the Attorney General of the United States,” and as to whether a permit had been obtained for the holding of the meeting. Questions and evidence as to these matters were irrelevant to the issues presented by the crimes charged against the defendants. Beldoek, P. J., Ughetta, Christ, Hill and Babin, JJ., concur.